Name: Council Implementing Regulation (EU) NoÃ 1015/2012 of 6Ã November 2012 amending Implementing Regulation (EU) NoÃ 542/2012 implementing Article 2(3) of Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  social affairs;  international affairs
 Date Published: nan

 7.11.2012 EN Official Journal of the European Union L 307/3 COUNCIL IMPLEMENTING REGULATION (EU) No 1015/2012 of 6 November 2012 amending Implementing Regulation (EU) No 542/2012 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Whereas: (1) On 25 June 2012, the Council adopted Implementing Regulation (EU) No 542/2012 (2), establishing an updated list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies. (2) The Council has determined that there are no longer grounds for keeping one person on the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies. (3) The list of the persons, groups and entities to which Regulation (EC) No 2580/2001 applies should be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 The person listed in the Annex to this Regulation shall be removed from the list of persons, groups and entities listed in the Annex to Implementing Regulation (EU) No 542/2012. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 344, 28.12.2001, p. 70. (2) OJ L 165, 26.6.2012, p. 12. ANNEX PERSON REFERRED TO IN ARTICLE 1 WALTERS, Jason Theodore James